

GLOBAL GUARANTY AGREEMENT
 
This GLOBAL GUARANTY AGREEMENT dated as of June 30, 2008 (the “Guaranty”), is
given by (i) MobilePro Corp., a Delaware corporation (the “Company”); and (ii)
each subsidiary and affiliate of the Company listed on Schedule 1 attached
hereto (the “Subsidiaries,” and collectively with the Company, the “Guarantors”)
in favor of YA Global Investments, L.P. (f/k/a Cornell Capital Partners, L.P.)
(the “Secured Party”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings set forth in the Security Agreement
(as defined below).
 
WHEREAS:
 
A. The Secured Party is the holder of certain Secured Convertible Debentures
(the “Original Debentures”) issued by the Company to the Secured Party.
 
B. In connection with a certain Amended and Restated Securities Purchase
Agreement, the Company has agreed, upon the terms and subject to the conditions
of the Amended and Restated Securities Purchase Agreement, to issue to the
Secured Party the Amended and Restated Secured Convertible Debentures (the
“Secured Convertible Debentures”) (in replacement of the Original Debentures).
 
C. The Secured Party and certain of the Guarantors are parties to Prior Debt
Documents.
 
D. Each of the Guarantors has executed and delivered (i) a Global Security
Agreement, dated as of the date hereof (as may be amended and supplemented from
time to time, the “Security Agreement”), pursuant to which the Guarantors pledge
and grant to the Secured Party a security interest in and to all of such
Guarantors’ assets and personal property; the Secured Party; and (ii) an
Intellectual Property Security Agreement, dated as of the date hereof (as may be
amended and supplemented from time to time, the “IP Agreement”);
 
F. Certain Guarantors, including the Company, have entered into a Global Pledge
Agreement, dated as of the date hereof (as may be amended and supplemented from
time to time, the “Pledge Agreement”).
 
G. The Secured Party has extended financial accommodations to the Guarantors,
pursuant to the Secured Convertible Debentures or otherwise, and each of the
Guarantors will directly benefit from the extension of such financial
accommodation as part of the affiliated business operations of the Guarantors;
each Guarantor acknowledges that without this Guaranty, the Secured Party would
not be willing to enter into the transaction documents related to such financial
accommodations.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, each Guarantor hereby agrees as
follows:
 

--------------------------------------------------------------------------------


 
SECTION 1 Guaranty.
 
1.1 Guaranty.
 
(a) Each Guarantor, as direct obligor and not merely as surety, hereby
unconditionally, absolutely, and irrevocably guarantees to the Secured Party the
full payment and prompt performance of all of the Obligations. Without limiting
the foregoing, the Guarantors hereby agree that upon any Event of Default, the
Guarantors shall immediately pay or perform any Obligations without notice,
demand or formality of any kind.
 
(b) The term “Obligations” shall mean and include any and all debts,
liabilities, obligations, covenants and duties owing by any Guarantor to the
Secured Party, now existing or hereafter arising of every nature, type, and
description, whether liquidated, unliquidated, primary, secondary, secured,
unsecured, direct, indirect, absolute, or contingent, and whether or not
evidenced by a note, guaranty or other instrument, and any amendments,
extensions, renewals or increases thereof, including, without limitation, all
those under (i) the Transaction Documents; (ii) any agreement or document
related to the Transaction Documents; or (iii) any other or related documents,
and including any interest accruing thereon after insolvency, reorganization or
like proceeding relating to the Guarantors, whether or not a claim for
post-petition interest is allowed in such proceeding, and all costs and expenses
of the Secured Party incurred in the enforcement, collection or otherwise in
connection with any of the foregoing, including, but not limited to, reasonable
attorneys’ fees and expenses and all obligations of the Guarantors to the
Secured Party to perform acts or refrain from taking any action.
 
1.2 Continuing Guaranty.
 
(a) The Obligations under this Guaranty are continuing, absolute, unconditional
and irrevocable irrespective of the validity, regularity, enforceability or
value of any of the Obligations and notwithstanding any claim, defense or right
of set-off which the Guarantors may have against the Secured Party, including
any such claim, defense or right based on any present or future applicable law
and irrespective of any other circumstances which might otherwise constitute a
legal or equitable release, defense or discharge of a surety or a guarantor.
Without limiting the generality of the foregoing, the Obligations of each
Guarantor hereunder shall not be discharged or impaired or otherwise affected
by:
 
(i) any rescission, waiver, amendment or modification of any terms or provisions
of the Obligations or the documents evidencing the same.
 
(ii) any fraudulent, illegal, or improper act by any Guarantor or any failure,
omission or delay on the part of any Guarantor to conform or comply with any
term of the Obligations or of this Guaranty;
 
(iii) any failure of the Secured Party to assert a claim or demand or to enforce
or exercise any right or remedy against any Guarantor or any other guarantor for
any reason;
 
(iv) any release or discharge by operation of law or otherwise of any Guarantor
from any Obligation or the documents evidencing the same;
 
2

--------------------------------------------------------------------------------


 
(v) any change in the existence, structure or ownership of any Guarantor or the
legal incapacity of any Guarantor;
 
(vi) any insolvency, bankruptcy, reorganization, arrangement, readjustment,
composition, liquidation or other similar proceeding affecting any Guarantor or
its/his assets or any resulting disallowance, release or discharge of all or any
portion of the Obligations;
 
(vii) the failure by any Guarantor or any other person to sign this Guaranty;
and
 
(viii) any other occurrence, circumstance, happening or event, whether similar
or dissimilar to the foregoing and whether foreseen or unforeseen, which
otherwise might constitute a legal or equitable defense or discharge of the
liabilities of a guarantor or surety or which otherwise might limit recourse
against any Guarantor.
 
(b) This Guaranty shall continue to be effective or be reinstated, as the case
may be, if at any time payment or performance of the Obligations, or any part
thereof, to the Secured Party is rescinded or must otherwise be returned by the
Secured Party upon the insolvency, bankruptcy or reorganization of the
Guarantors, all as though such payment to the Secured Party has not been made.
 
1.3 Guaranty of Payment and Not of Collection; Subordination.
 
(a) The liability of each Guarantor shall be continuing, direct and immediate
and not conditional or contingent upon either the pursuit of any remedies
against the Company, a Guarantor or any other person or foreclosure of any
security interests or liens available to the Secured Party, its successors,
endorsees or assigns. The Secured Party may accept any payment(s), plan for
adjustment of debts, plan of reorganization or liquidation, or plan of
composition or extension proposed by, or on behalf of, the Company or any other
Guarantor without in any way affecting or discharging the liability of any
Guarantor. If the Obligations are partially paid, each Guarantor shall remain
liable for any balance of such Obligations. Without limiting any other provision
of, impairing or affecting this Guaranty, the Secured Party may, at any time and
from time to time, take or refrain from taking, all or any actions whatsoever,
including the following actions: (a) retain or obtain a Lien in any property to
secure any of the Obligations; (b) amend, extend, renew, adjust, waive or
release any Obligations or the terms thereof, (c) release or fail to perfect its
interest in all or any property securing any of the Obligations or permit any
substitution or exchange for any such property.
 
(b) With respect to any sum paid or payable by a Guarantor hereunder or in
connection herewith or otherwise, all rights of such Guarantor against any other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment or
performance in full of all the Obligations. In addition, any indebtedness of any
Guarantor now or hereafter held by any Guarantor is hereby subordinated in right
of payment to the prior payment or performance in full of the Obligations and no
Guarantor shall demand, sue for, or otherwise attempt to collect any such
indebtedness, or prove any claim in competition with the Secured Party in
respect of any payment hereunder in bankruptcy or insolvency proceedings of any
nature. If any amount shall erroneously be paid to any Guarantor on account of
(i) such subrogation, contribution, reimbursement, indemnity or similar right or
(ii) any such indebtedness of any Guarantor as borrower of a Guarantor, such
amount shall be held in trust for the benefit of the Secured Party and shall
forthwith be paid to the Secured Party to be credited against the payment of the
Obligations.
 
3

--------------------------------------------------------------------------------


 
1.4 Discharge. Each Guarantor covenants and agrees that this Guaranty will not
be discharged, except by complete performance of the Obligations.
 
1.5 Interest. Guarantors will pay on demand interest on all amounts due to the
Secured Party under this Guaranty, or arising under any documents, instruments,
or agreements relating to any collateral securing this Guaranty, from the time
the Secured Party first demands payment of this Guaranty at a rate equal to the
highest rate applicable to any of the Obligations after the earlier of (i)
demand, or (ii) maturity, or (iii) the occurrence of any event of default under
any instrument, document or agreement evidencing the Obligations (but in no
event higher than the highest rate of interest which under the circumstances may
be charged under applicable law).  
 
1.6 Costs and Expenses. Without limiting any obligation of any Guarantor
hereunder, each Guarantor agrees, jointly and severally, to pay all reasonable
fees and costs (including, without limitation, reasonable attorneys’ fees and
expenses, whether or not involving litigation and/or appellate or bankruptcy
proceedings) incurred by Secured Party in (i) collecting or securing or
attempting to collect or secure this Guaranty or each Secured Convertible
Debenture; (ii) defending or prosecuting any actions or proceedings arising out
of or relating to the Secured Party’s transactions with the Guarantors.
 
1.7 Indemnification. For said good and valuable consideration, the Guarantors
also shall indemnify, defend, and hold the Secured Party, or any agent,
employee, officer, attorney, or representative of the Secured Party, harmless of
and from any claim brought or threatened against the Secured Party or any such
person so indemnified by: any Guarantor; any other obligor or endorser of the
Obligations; or any other person (as well as from attorneys’ fees and expenses
in connection therewith) on account of the Secured Party’s relationship with the
Guarantors; or any other obligor or endorser of the Obligations (each of which
may be defended, compromised, settled, or pursued by the Secured Party with
counsel of the Secured Party’s selection, but at the expense of the
undersigned).
 
SECTION 2 Additional Guarantors.
 
Pursuant to Section 6.12 of the Security Agreement, each subsidiary of the
Guarantors that is formed or acquired after the execution of this Guaranty is
required to execute the Guaranty. Such subsidiary shall become a Guarantor
hereunder with the same force and effect as if originally named as a Guarantor
herein. The execution and delivery of any instrument adding an additional
Guarantor as a party to this Guaranty shall not require the consent of any other
Guarantor hereunder. The rights and obligations of each Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Guaranty.
 
4

--------------------------------------------------------------------------------


 
SECTION 3 Representations and Warranties.
 
Each Guarantor hereby represents and warrants to the Secured Party as follows:
 
(a) each Guarantor has full power, right and authority to enter into and perform
its obligations under this Guaranty, and this Guaranty has been duly executed
and delivered by each Guarantor and constitutes the valid and binding obligation
of each Guarantor and is enforceable against each Guarantor in accordance with
its terms.
 
(b) No permits, approvals or consents of or notifications to (a) any
governmental entities, or (b) any other persons or entities are necessary in
connection with the execution, delivery and performance by any Guarantor of this
Guaranty and the consummation by each Guarantor of the transactions contemplated
hereby.
 
(c) Neither the execution and delivery of this Guaranty by any Guarantor nor the
performance by them of the transactions contemplated hereby will:
 
(i) violate or conflict with or result in a breach of any provision of any law,
statute, rule, regulation, order, permit, judgment, ruling, injunction, decree
or other decision of any court or other tribunal or any governmental entity or
agency binding on a Guarantor or his properties, or conflict with or cause an
event of default under any contract or agreement of a Guarantor; or
 
(ii) require any authorization, consent, approval, exemption or other action by
or notice to any court, administrative or governmental body, person, entity or
any other third party.
 
(d) Each of the Guarantors is solvent, able to pay its debts as they mature, has
capital sufficient to carry on its business, and the fair present saleable value
of its assets, calculated on a going concern basis, is in excess of the amount
of its liabilities.
 
(e) Except as set forth on Schedule 3(e), the Guarantors have no pending or
threatened litigation, arbitration, actions or proceedings which if adversely
decided could reasonably be expected to result in a Material Adverse Effect,
individually or in the aggregate.
 
SECTION 4. Event of Default.
 
(a) For purposes of this Guaranty, an event of default shall be deemed to have
occurred upon (i) the failure of any Guarantor to abide by the terms and
conditions of this Guaranty; or (ii) an Event of Default occurs and is
continuing under under the Security Agreement or any other Transaction Document.
 
(b) Upon an event of default, all of the obligations of each Guarantor hereunder
shall be immediately due and payable without any action on the part of the
Secured Party, and the Secured Party shall be entitled to seek and institute any
and all remedies available to it.
 
5

--------------------------------------------------------------------------------


 
SECTION 5 Remedies, Other Obligations, Breaches and Injunctive Relief.
 
(a) No remedy conferred under this Guaranty upon the Secured Party is intended
to be exclusive of any other remedy available to the Secured Party, pursuant to
the terms of this Guaranty or otherwise, at law or in equity (including a decree
of specific performance and/or other injunctive relief). No single or partial
exercise by the Secured Party of any right, power or remedy hereunder shall
preclude any other or further exercise thereof.
 
(b) The failure of the Secured Party to exercise any right or remedy under this
Guaranty or otherwise, or delay in exercising such right or remedy, shall not
operate as a waiver thereof.
 
(c) Every right and remedy of the Guarantors under any document executed in
connection with this transaction, including but not limited to this Guaranty or
any other Transaction Documents or under applicable law may be exercised from
time to time and as often as may be deemed expedient by the Secured Party.
 
(d) The Guarantors acknowledge that a breach by a Guarantor of its/his
obligations hereunder will cause irreparable harm to the Secured Party and that
the remedy at law for any such breach may be inadequate. The Guarantors
therefore agree that, in the event of any such breach or threatened breach by
the Guarantors, the Secured Party shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach, and specific
performance without the necessity of showing economic loss and without any bond
or other security being required. Nothing herein shall limit Secured Party’s
right to pursue actual damages for any failure by a Guarantor to comply with the
terms of this Guaranty.
 
SECTION 6 Maximum Liability.
 
Notwithstanding any provision herein contained to the contrary, each Guarantor's
liability under this Guaranty shall be limited to an amount not to exceed as of
any date of determination the amount which could be claimed by any Secured Party
from such Guarantor under this Guaranty without rendering such claim voidable or
avoidable under Section 548 of the Bankruptcy Code (11 U.S.C. §§ 101 et seq.) or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law (the “Avoidance Provisions”)
after taking into account, among other things, such Guarantor’s right of
contribution and indemnification from each other Guarantor, if any. To the end
set forth above, but only to the extent that the Obligations of a Guarantor
hereunder (the “Guaranty Obligations”) would otherwise be subject to avoidance
under the Avoidance Provisions, if such Guarantor is not deemed to have received
valuable consideration, fair value, fair consideration or reasonably equivalent
value for the Guaranty Obligations, or if the Guaranty Obligations would render
such Guarantor insolvent, or leave such Guarantor with an unreasonably small
capital to conduct its business, or cause such Guarantor to have incurred debts
(or to have intended to have incurred debts) beyond its ability to pay such
debts as they mature, in each case as of the time any of the Guaranty
Obligations is deemed to have been incurred for the purposes of the Avoidance
Provisions, the maximum Guaranty Obligations for which such Guarantor shall be
liable hereunder shall be reduced to that amount which, after giving effect
thereto, would not cause the Guaranty Obligations as so reduced, to be subject
to avoidance under the Avoidance Provisions.
 
6

--------------------------------------------------------------------------------


 
SECTION 7 Miscellaneous.
 
7.1 Notices, Consents, etc. Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof must be
in writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) trading day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:
 
If to any Guarantor:
 
c/o MobilePro Corp.
6701 Democracy Blvd., Suite 202
Bethesda, MD 20817
Attn: Jay. O. Wright, Chief Executive Officer
Telephone: (301)-571-3476
Facsimile: (301)-315-9027
     
With a copy to:
 
Seyfarth Shaw LLP
815 Connecticut Avenue, N.W.
Suite 500
Washington, D.C. 20006-4004
Attn: Ernest M. Stern, Esq.
Telephone: (202)-828-5360
Facsimile: (202) 828-5393
     
If to Secured Party:
 
YA Global Investments, L.P.
101 Hudson Street-Suite 3700
Jersey City, New Jersey 07302
Attention: Mark Angelo
Portfolio Manager
Telephone: (201) 985-8300
Facsimile: (201) 985-8266
     
With Copies to:
 
Troy Rillo, Esq.
101 Hudson Street - Suite 3700
Jersey City, New Jersey 07302
Telephone: (201) 985-8300
Facsimile: (201) 985-1964



or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party five (5) trading days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.
 
7

--------------------------------------------------------------------------------


 
7.2 Waiver of Presentment. To the fullest extent permitted by law and except as
otherwise provided herein, the Guarantors waive demand, presentment, protest,
notice of dishonor, suit against or joinder of any other person, and all other
requirements necessary to charge or hold each Guarantor liable with respect to
this Guaranty.
 
7.3 Severability. If any provision of this Guaranty is, for any reason, invalid
or unenforceable, the remaining provisions of this Guaranty will nevertheless be
valid and enforceable and will remain in full force and effect. Any provision of
this Guaranty that is held invalid or unenforceable by a court of competent
jurisdiction will be deemed modified to the extent necessary to make it valid
and enforceable and as so modified will remain in full force and effect.
 
7.4 Amendment and Waiver. This Guaranty may be amended, or any provision of this
Guaranty may be waived, provided that any such amendment or waiver will be
binding on a party hereto only if such amendment or waiver is set forth in a
writing executed by the parties hereto. The waiver by any such party hereto of a
breach of any provision of this Guaranty shall not operate or be construed as a
waiver of any other breach.
 
7.5 Headings. The subject headings of Articles and Sections of this Guaranty are
included for purposes of convenience only and shall not affect the construction
or interpretation of any of its provisions.
 
7.6 Assignment. This Guaranty will be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns, but
will not be assignable or delegable by the Guarantors. Except as otherwise
provided herein, this Guaranty shall bind and inure to the benefit of and be
enforceable by the parties and their permitted successors and assigns.
 
7.7 Further Assurances. Each party will execute all documents and take such
other actions as the other parties may reasonably request in order to consummate
the transactions provided for herein and to accomplish the purposes of this
Guaranty.
 
7.8 Third Parties. Nothing herein expressed or implied is intended or shall be
construed to confer upon or give to any person or entity, other than the stated
beneficiaries of this Guaranty and their respective permitted successors and
assigns, any rights or remedies under or by reason of this Guaranty.
 
7.9 Liability of Guarantors. Notwithstanding any provision herein, the
Guarantors, and each of them, are and shall be jointly and severally liable for
any and all Obligations (whether any such Obligation is specified as an
obligation of the Guarantors or of any of them).
 
7.10 No Strict Construction. The language used in this Guaranty will be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction will be applied against any party hereto.
 
8

--------------------------------------------------------------------------------


 
7.11 Governing Law; Jurisdiction. This Guaranty shall be governed by and
interpreted in accordance with the laws of the State of New Jersey without
regard to the principles of conflict of laws. The parties further agree that any
action between them shall be heard in Hudson County, New Jersey, and expressly
consent to the jurisdiction and venue of the Superior Court of New Jersey,
sitting in Hudson County and the United States District Court for the District
of New Jersey sitting in Newark, New Jersey for the adjudication of any civil
action asserted pursuant to this Paragraph, provided, however, that nothing
herein shall prevent the Secured Party from enforcing its rights and remedies
(including, without limitation, by filing a civil action) with respect to the
Collateral and/or the Guarantors in any other jurisdiction in which the
Collateral and/or the Guarantors may be located. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Guaranty and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.
 
7.12 Waiver of Jury Trial. AS A MATERIAL INDUCEMENT FOR THE SECURED PARTY TO
MAKE FINANCIAL ACCOMMODATIONS TO THE COMPANY OR ANY GUARANTOR, EACH GUARANTOR
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS
GUARANTY AND/OR ANY AND ALL OF THE OTHER DOCUMENTS ASSOCIATED WITH THIS
TRANSACTION.
 
7.13 Counterparts; Facsimile Signatures. This Guaranty may be executed and
delivered by exchange of facsimile signatures of the Secured Party and the
Guarantors, and those signatures need not be affixed to the same copy. This
Guaranty may be executed in any number of counterparts.
 
7.14 Entire Agreement. This Guaranty (including the recitals hereto) and the
other documents or agreements delivered in connection herewith set forth the
entire understanding of the parties with respect to the subject matter hereof,
and shall not be modified or affected by any offer, proposal, statement or
representation, oral or written, made by or for any party in connection with the
negotiation of the terms hereof, and may be modified only by instruments signed
by all of the parties hereto.
 
7.15 Collateral. The Guarantors’ obligations to the Secured Party hereunder
shall be secured by all collateral heretofore or hereafter granted to the
Secured Party by the Guarantors, whether in connection with this Guaranty or
otherwise, including, without limitation, all collateral granted to the Secured
Party pursuant to the Security Agreement or the Pledge Agreement.
 
7.16 Existing Guaranty. The Guaranty is intended to be supplemental to, and not
in limitation of, any existing guaranty in favor of the Secured Party to secure
the Obligations, whether under the Prior Debt Documents or otherwise. All such
existing guaranty, and any rights of the Secured Party in connection therewith,
shall remain in full force and effect in accordance with their respective terms,
provided, however, that in the event of a conflict between the terms of this
Agreement and of any such prior guaranty, or the documents evidencing the same,
the terms of this Agreement shall control.
 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Guarantor has caused this Global Guaranty Agreement to
be signed as of the date first written above.
 
Guarantors:
 
MOBILEPRO CORP., a Delaware corporation
 
 
PROGAMES NETWORK, INC., a Delaware corporation
     
By:
/s/ Jay Wright  
By:
/s/ Jay Wright
Name:  Jay Wright
Title:    Chairman and CEO
 
Name:  Jay Wright
Title:    Chairman
     
DAVEL FINANCING COMPANY, L.L.C., a Delaware limited liability company
 
DAVEL COMMUNICATIONS GROUP, INC., an Illinois corporation
         
By:
/s/ Tammy Martin  
By:
/s/ Tammy Martin
Name:  Tammy Martin
Title:    Secretary
 
Name:  Tammy Martin
Title:    Secretary
     
TELALEASING ENTERPRISES, INC., an Illinois corporation
 
PEOPLES TELEPHONE COMPANY, INC., a New York corporation
         
By:
/s/ Tammy Martin  
By:
/s/ Tammy Martin
Name:  Tammy Martin
Title:    Secretary
 
Name:  Tammy Martin
Title:    Secretary
     
PHONETEL TECHNOLOGIES, INC., an Ohio corporation
 
DAVEL ACQUISITION CORP., a Delaware corporation
         
By:
/s/ Tammy Martin  
By:
/s/ Tammy Martin
Name:  Tammy Martin
Title:    Secretary
 
Name:  Tammy Martin
Title:    Secretary
     
DAVEL COMMUNICATIONS, INC., a Delaware corporation
 
CLOSECALLAMERICA, INC., a Delaware corporation
         
By:
/s/ Tammy Martin  
By:
/s/ Doug Bethell
Name:  Tammy Martin
Title:    Secretary
 
Name:  Doug Bethell
Title:    President

 
[Guaranty Agreement Signature Page]
 

--------------------------------------------------------------------------------


 

   
AMERICAN FIBER NETWORK, INC., a Delaware corporation
           
By:
/s/ Doug Bethell    
Name:  Doug Bethell
Title:    President

 
[Guaranty Agreement Signature Page]
 

--------------------------------------------------------------------------------


 
SCHEDULE 1
(Subsidiaries and Affiliates)


ProGames Network, Inc., a Delaware corporation
Davel Financing Company, L.L.C., a Delaware limited liability company
Davel Communications Group, Inc., an Illinois corporation
Telaleasing Enterprises, Inc., an Illinois corporation
Peoples Telephone Company, Inc., a New York corporation
PhoneTel Technologies, Inc., an Ohio corporation
Davel Acquisition Corp., a Delaware corporation
Davel Communications, Inc., a Delaware corporation
CloseCall America, Inc., a Delaware corporation
American Fiber Network, Inc., a Delaware corporation
 

--------------------------------------------------------------------------------


 
Schedule 3(e)
(Litigation)
 
[to be attached]
 

--------------------------------------------------------------------------------


 